Citation Nr: 0840420	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for PTSD.

The American Legion withdrew its services as the veteran's 
representative on June 5, 2008, which is prior to the 
certification of this case to the Board on June 8, 2008.  The 
withdrawal is in compliance with 38 C.F.R. § 20.608.


FINDING OF FACT

The veteran's reported stressors are not verifiable and do 
not otherwise conform to the criteria under the DSM-IV, and a 
diagnosis of a psychoses is not shown in service or for many 
years thereafter.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2005 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In March 2008, the RO 
submitted a letter to the veteran outlining all of his 
stressor statements and requesting the veteran to provide the 
date and location of the events.  After receiving the 
veteran's response, the RO made a formal finding of lack of 
information to verify stressors.  A VA examination was not 
provided.  While the veteran has current diagnoses of PTSD, 
he has not provided sufficiently detailed information to 
verify his reported stressors.  Under these circumstances, 
VA's duty to assist doctrine does not require that the 
veteran be afforded medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




Analysis

The veteran seeks service connection for PTSD as a result of 
his in-service stressors.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
In such cases, the record must contain service records or 
other statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records show that the veteran served in Vietnam 
from February 18, 1966 to February 22, 1967 and that his 
military occupational specialty was machinist.  His position 
involved carrying through to completion the construction and 
repair of all kinds of metal parts, tools, and machines.  He 
further indicated that he was a machinist assigned to a 
helicopter unit and drove convoys sometimes.  Neither the 
veteran nor his personnel records show that he engaged in 
combat during his service in Vietnam; so his reported 
stressors must be confirmed by the service department.

The veteran stated that on his first night in Vietnam in Lai 
Khe he was told there had been a firefight the night before.  
The next morning he recalled the sound of explosions all 
around him and that the ground was shaking, but then found 
out it was their artillery firing at Viet Cong.  A week or so 
later he was assigned to interior guard duty when he came 
across a figure "posing as the Officer of the Day" and he 
almost shot the individual.  

A couple of months later he was on his way back from his 
first convoy with supplies and was a few miles from Lai Khe 
in a location that had been dynamited the day before when his 
vehicle had to wait there for an empty convoy to pass them.  

An interior guard was shot by an Air Force person with an 
automatic weapon; the veteran did not know if he survived.  
During another incident, he was on perimeter guard duty when 
the Officer of the day brought in a body of one of their 
people and they had to stay with the body bag for the rest of 
the night.  

On another assignment, he was on perimeter guard duty when an 
explosion went off just in front of them and he could hear 
the pieces of scrap metal landing on the tin roof that 
covered their bunker.  They could not see any movement and 
did not sleep for the rest of the night.  They found out the 
next morning that the sergeant had fired rounds to be dropped 
in front of them because he thought he had smelled rice being 
cooked out there.    

He switched duties with one of the infantrymen and the next 
morning found that someone had thrown a grenade into the 
bunker of the infantryman he had switched with, though no one 
was killed.  He also mentioned that he saw a soldier carrying 
Viet Cong ears around his neck and another soldier had 
unknown body parts on his wrist.  He indicated that a round 
went off between his legs by an infantryman over a can of 
"C-rations."  Last, he noted that a person he knew died of 
burn wounds after being on a ship that was hit and burst into 
flames.  

The veteran has reported many stressors that he experienced 
during his service in Vietnam.  As mentioned, however, in 
order for service connection to be warranted for PTSD, the 
DSM-IV criteria for a PTSD diagnosis must be met.  The DSM-IV 
shows that for a diagnosis of PTSD the person has to have 
been exposed to a traumatic event in which the person 
experienced or witnessed events involving actual or 
threatened death or serious injury to himself or others, 
which caused a reaction of intense fear, helplessness, or 
horror.  See DSM-IV, p. 209.  The incident when the veteran 
awakened to his unit firing at Viet Cong does not meet these 
criteria.  The experience of coming across a person posing as 
the Officer of the Day does not directly support the criteria 
for a PTSD stressor and also would not be verifiable in the 
personnel records.  His being in a vehicle in a place that 
was previously dynamited does not support the DMS-IV 
criteria; nor do the incidents involving the body bag, the 
round going off being his legs about an argument over C-
rations, the sergeant throwing a grenade that was meant to 
land in from of them to get at potential Viet Cong, the 
grenade being tossed into another bunker, or the person 
killed from burns on a ship.  Additionally, the veteran did 
not provide approximate dates for most of these incidents, 
which would be required to conduct any search of the 
personnel records.  
 
While the veteran's experiences are not insignificant, the 
Board is bound by VA regulations that require certain 
criteria to be met before a PTSD diagnosis is warranted.  See 
38 C.F.R. § 4.125(a).  Thus, although medical records show a 
diagnosis of PTSD, the veteran's reported stressors either do 
not conform to the criteria for PTSD or cannot be verified.  

The service medical records are negative for any mental 
health treatment.  Additionally, the first mention of any 
psychoses was a finding of depression and anxiety in July 
1988.  This was approximately 20 years after service; so 
service connection is not warranted on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the service 
connection claim for PTSD; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


